            Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.1 Page 1 of 14
AO I06 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT C
                                                                     for the
                                                                                                               JAN 2 8 2020
                                                         Southern District of California                                  - - ·
                                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                                    SOUTHERN DISm!CT OF CALIFORNIA
               In the Matter of the Search of                                                      BY                          DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
                    One Apple iPhone                                    )
        Stored under FP&F No. 2020-2504-000-281
                      1f'l12C:lt::.., DE:-vlC..e        Q-f
                                                                        j                        20 Jo363
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, which is incorporated by reference.
located in the             Southern               District of               California            , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, which is incorporated by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ii evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
               Code Section                                                         Offense Description

        Title 21, U.S.C., §§ 952 & 960                                 Importation of a Controlled Substance (Methamphetamine)

          The application is based on these facts:
        See Affidavit of Special Agent Greg Pettigrew, which is hereby incorporated by reference and made part hereof.

          ii Continued on the attached sheet.
          0 Delayed notice of _ _ d_a~     ive exact ending date if mr.eihan 30 days:
            under 18 U.S.C. § 3103a,r e basis of which is set forth on fhe f tt7~ ef \heet.
                                                                                                         f-- )              is requested




                                                                                         Greg Pettigrew, H.S.I. Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:     J/2$/.2-t2~
           •          I




City and state :             San Diego, California                              HON . BARBARA L. MAJOR, MAGISTRATE JUDGE
                                                                                                 Printed name and title
,.,
              Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.2 Page 2 of 14




       1
       2
       3
       4                          UNITED STATES DISTRICT COURT
       5                        SOUTHERN DISTRICT OF CALIFORNIA
       6
           IN THE MATTER OF THE SEARCH OF                  AFFIDAVIT OF SPECIAL AGENT
       7
                                                           GREG PETTIGREW IN SUPPORT
       8    ( 1) One Apple iPhone,                         OF A SEARCH WARRANT
            Stored under FP&F No. 2020-2504-000-281,
       9
            Target Device
      10
      11
                 I, Special Agent Greg Pettigrew, having been duly sworn, declare and state as
      12 "follows:
      13
                                                       I
      14
                                              INTRODUCTION
      15
                 1.    I make this affidavit in support of an application for a warrant to search the
      16 " ~ 11 .
           10 owmg e 1ectromc
                            . d ev1ce:
                                  .
      17
                             Apple iPhone
      18                     Stored under FP&F No. 2020-2504-000-281
                              Target Device
      19
      20   and seize evidence of crimes, specifically violations of Title 21, United States Code,
      21   Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
      22 Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting
      23   the Unlawful Importation of a Controlled Substance; Title 21, United States Code, Sections
      24 841 and 846, Distribution and Possession with Intent to Distribute Controlled Substances
      25   (and Conspiracy to do the same) and Title 21, United States Code, Section 843(b),
      26 Unlawful Use of a Communication Facility (the Target Offenses).

      27         2.     The Target Device was seized from CARLOS EDUARDO TOPETE
      28 II ("Defendant") at the time of his arrest for Importation of Methamphetamine on October
        Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.3 Page 3 of 14




 11131, 2019, at the San Ysidro Port of Entry. The Target Device was found in Defendant's
 2 II vehicle at the time of his arrest. The Target Device is currently in the evidence vault
 3 II located at 9495 Customhouse Plaza, San Diego, CA 92154.
 4 II      3.    The search of the Target Device supports an investigation and prosecution of
 5 II Defendant for the Target Offenses. Based on the information below, there is probable
 6 II cause to believe that a search of the Target Device, as described in Attachment A, will
 7 II produce evidence of the Target Offenses, as described in Attachment B.
 8         4.    The following is based upon my experience and training, investigation, and
 9 II consultation with other law enforcement agents and officers experienced in narcotics
1O II violations, including the Target Offenses. The evidence and information contained herein
11 II was developed from interviews and my review of documents and evidence related to this
12 II case. Because I make this affidavit for the limited purpose of obtaining a search warrant
13 II for the Target Device, it does not contain all of the information known by me or other
14 II federal agents regarding this investigation, but only sets forth those facts believed to be
15 11 necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
16 II Standard Time (PST) unless otherwise specified.
17 II      5.    I am a Special Agent for the Department of Homeland Security, Immigration
18 II and Customs Enforcement, Homeland Security Investigations ("HSI").            I have been
19 II employed as a special agent since July 2017. I am a graduate of a 27-week criminal
20 II investigator training program at the Federal Law Enforcement Training Center in Glynco,
21 11 Georgia.
22         6.    I am a Federal Law Enforcement Officer of the United States within the
23 meaning of Title 18, United States Code, Section 2510(7), and I am authorized by law to
24 II conduct investigations and to make arrests for offenses enumerated in Title 18, United
25 II States Code, Section 2516. I am authorized under Rule 41(a) to make applications for
26 search and seizure warrants.
27         7.     During my tenure with HSI, I have participated in the investigation of
28 II numerous Drug Trafficking Organizations ("DTOs"), which have resulted in the issuance
                                                  2
-.           Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.4 Page 4 of 14




      1 II of search warrants, the seizure of narcotics, weapons, and currency, and the indictment and
      2 II arrest of persons.
      3 II       8.     I am familiar with narcotics traffickers' methods of operation including the
      4 11 distribution, storage, and transportation of narcotics and the collection of money proceeds
      5 11 of narcotics trafficking and methods of money laundering used to conceal the nature of the
      6 II proceeds.   I have had training in investigations regarding the unlawful importation,
      7 II possession, and distribution of controlled substances, as well as conspiracies associated
      8 II with criminal narcotics, in violation of Title 21, United States Code, Sections 952,960 and
      9 963.
     1O         9.      Through the course of my training, investigations, and conversations with
     11 II other law enforcement personnel, I have learned that it is a common practice for narcotics
     12 II smugglers to work in concert with other individuals and to do so by utilizing cellular
     13 II telephones, pagers, and portable radios to maintain communications with co-conspirators
     14 II in order to further their criminal activities. Conspiracies involved in the smuggling and
     15 II trafficking of narcotics generate many types of evidence including, but not limited to,
     16 II cellular phone-related evidence such as voice-mail messages referring to the arrangements
     17 II of travel and payment, names, photographs, text messaging, and phone numbers of co-
     18 II conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
     19 II into the United States are in telephonic contact with co-conspirators immediately prior to
     20 11 and following the crossing of the load vehicle, at which time they receive instructions on
     21 where and when to deliver the controlled substances.
     22          10.    Based upon my training and experience as a Special Agent, and consultations
     23 II with law enforcement officers experienced in narcotics trafficking investigations, and all
     24 II the facts and opinions set forth in this affidavit, I submit the following:
     25                 a.      Drug traffickers will use cellular/mobile telephones because they are
     26 II mobile and they have instant access to telephone calls, text, web, and voice messages.
     27 II              b.      Drug traffickers will use cellular/mobile telephones because they are able
     28 II to actively monitor the progress of their illegal cargo while the conveyance is in transit.
                                                          3
.'"
                   Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.5 Page 5 of 14




       1                    C.    Drug traffickers and their accomplices will use cellular/mobile
       2 II telephones because they can easily arrange and/or determine what time their illegal cargo will
       3 II arrive at predetermined locations.
       4                    d.    Drug traffickers will use cellular/mobile telephones to direct drivers to
       5 II synchronize an exact drop off and/or pick up time of their illegal cargo.
       6 II                 e.    Drug traffickers will use cellular/mobile telephones to notify or warn
       7 11 their accomplices of law enforcement activity to include the presence and posture of marked
       8 II and unmarked units, as well as the operational status of checkpoints and border crossings.
       9                    f.    Drug traffickers and their co-conspirators often use cellular/mobile
      1O II telephones to communicate with load drivers who transport their narcotics and/or drug
      11 II proceeds.
      12                    g.    The use of cellular telephones and other mobile communication devices
      13 11 by conspirators or drug traffickers tends to generate evidence that is stored on the device,
      14 11 including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
      15 11 address book entries, IP addresses, social network data, and location data.
      16              11.   Subscriber Identity Module (SIM) Cards are smart cards that store data for
      17 II cellular telephone subscribers.      Such data includes user identity, location and phone
      18 II number, network authorization data, personal security keys, contact lists and stored text
      19 II messages. Much of the evidence generated by a smuggler's use of a cellular telephone
      20 II would likely be stored on any SIM Card that has been utilized in connection with that
      21   11   device.
      22              12.   Based upon my training and experience as a Special Agent, and consultations
      23 II with law enforcement officers experienced in narcotics trafficking investigations, and all
      24 II the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
      25 II telephones can and often do contain electronic records, phone logs and contacts, voice and
      26 II text communications, and data such as emails, text messages, chats and chat logs from
      27 II various third-party applications, photographs, audio files, videos, and location data. This
      28 II information can be stored within disks, memory cards, deleted data, remnant data, slack
                                                            4
          Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.6 Page 6 of 14




  1 II space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 2 II Specifically, based upon my training, education, and experience investigating these
 3 II conspiracies, I have learned that searches of cellular/mobile telephones and/or other
 4 II mobile communication devices yields evidence:
 5   11           a.     tending to indicate efforts to import methamphetamine, or other
 6 II federally controlled substances from Mexico into the United States, and to distribute
 7 II methamphetamine or other federally controlled substances within the United States;
 8 II             b.     tending to identify accounts, facilities, storage devices, and/or services
 9 11- such as email addresses, IP addresses, and phone numbers - used to facilitate the
10 II importation of methamphetamine, or other federally controlled substances, from Mexico
11 II into the United States, and the distribution of methamphetamine, or other federally
12 II controlled substances, within the United States;
13 11             c.    tending to identify co-conspirators, criminal associates, or others
14 II involved in the importation of methamphetamine, or other federally controlled substances,
15 II from Mexico into the United States, and the distribution of methamphetamine, or other
16 II federally controlled substances, within the United States;
17 II             d.    tending to identify travel to or presence at locations involved in the
18 11 importation of methamphetamine, or other federally controlled substances from Mexico
19 II into the United States, and the distribution of methamphetamine, or other federally
20 II controlled substances, within the United States;
21 11             e.    tending to identify the user of, or persons with control over or access
22 II to, the Target Device; and/or
23 II             f.    tending to place in context, identify the creator or recipient of, or
24 II establish the time of creation or receipt of communications, records, or data involved in the
25 activities described above.
26 I I I
27 I I I
28 / / /
                                                   5
        Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.7 Page 7 of 14




 1                                                   II
 2                          STATEMENT OF PROBABLE CAUSE
 3         13.   Defendant CARLOS EDUARDO TOPETE ("Defendant") is a United
 4 II States citizen born on July 14, 1983 (36 years old). Prior to the charged offense, Defendant
 5 II resided in Tijuana, Baja California, Mexico.
 611       14.   On Thursday morning, October 31, 2019, at approximately 8:10 a.m.,
 711 Defendant drove to the San Ysidro Port of Entry in his silver 1999 Ford Taurus four-door
 8 II sedan bearing California license plate number 4FVD809. A D.M.V. registration card
 9 II located inside the Ford Taurus listed Defendant as its current registered owner. The
1O II registration document stated that it was valid to May 8, 2020.
11         15.   Defendant drove his Ford Taurus to Vehicle Lane-25 at the San Ysidro Port
12 of Entry. As Defendant waited in line, CBP Canine Enforcement Officer Sudaria walked
13 II with his narcotics detector dog near the Ford Taurus. Once closer to the car, Officer
14 II Sudaria observed that his dog alerted to the Taurus' rear bumper.
15 II      16.     The officer looked under the bumper and saw a non-factory compartment.
16 11 Since the officer was with his narcotics dog, he requested assistance.        CBP Officer
17 II Hernandez responded to Lane-25 in the pre-primary area and approached Defendant.
18 II      17.   Officer Hernandez asked Defendant a few routine inspection-related
19 II questions to which the Defendant responded:
20                · He was driving to Otay Mesa.
21                · He was going to work at "Fed Ex."
22                · He was not bringing anything from Mexico.
23                · He was the registered owner of the Ford Taurus.
24                · He had owned the car for a few months.

25                · He lived in Tijuana, Mexico. ·

26                · He was a United States citizen.
27 I I I
28 / / /
                                                     6
        Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.8 Page 8 of 14




 1 II       18.    During his encounter with Defendant, Officer Hernandez noticed that
 211 Defendant wore a jacket and a long sleeve shirt with both bearing "Fed Ex" logos
 3          19.    The officer then turned his attention to the Ford Taurus. He used an extended-
 4 mirror inspection device to look under the rear bumper. With the use of the mirror, Officer
 5 II Hernandez observed a non-factory compartment under the rear bumper.            The officer
 6 II inspected further and utilized a density-reading device on the rear bumper. The device
 7 II produced a high-density reading.      At this point, officers took the Defendant to the
 8 II secondary security office and drove his car to the secondary inspection lot.
 9 II      20.     Officers drove Defendant's Ford Taurus to the Z-Portal X-ray machine in the
1O II vehicle secondary inspection lot.     The Z-Portal operator that morning, CBP Officer
11 II Labidou, examined the scan of the car. The officer noticed anomalies in the Ford Taurus'
12 11 rear bumper and both rear doors.
13         21.     CBP Officer Gonzales became aware of the Z-Portal observations and
14 conducted a full intensive inspection of the Ford Taurus. After a thorough search of the
15 II car, Officer Gonzales removed 96 vacuum-sealed packages that contained a substance that
16 II field-tested positive for and appeared to be methamphetamine.
17 II      22.     Below is a breakdown of the number and location of the 96 packages
18 II recovered:
19                 · 18: Rear door, driver side.
20                 · 18: Rear door, passenger side.
21                 · 11: Front door, passenger side.
22                 · 49: Rear bumper.
23 II      The gross weight of the suspected methamphetamine was 58.20 kilograms. Officers
24 II formally arrested the Defendant.
25         23.     At approximately 10: 15 a.m., I, Homeland Security Investigations Special
26 II Agent Greg Pettigrew, advised Defendant in Spanish of his Miranda rights. Special Agent
27 Hutchison witnessed this. Defendant told me that he understood his rights and agreed to
28 waive them
                                                      7
            Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.9 Page 9 of 14




  1              24.      Defendant denied knowledge of the methamphetamine found in his car.
  2 II However, Defendant admitted that an individual named Claudia Solis offered him
  3 II $3,000.00 to smuggle drugs into the United States. Solis told him that he would drive the
 4 II car into the U.S. and park it at the FedEx facility where Defendant works. Then, Defendant
  5 II would call a man named Enrique Perez. Defendant did not agree to smuggle drugs.
 6               25.      In recounting the events prior to his crossing, Defendant told me that, earlier
 7 II in the week, Ms. Solis borrowed his car and returned it to him the previous evening at about

 8 1111 :00 p.m.
 9 II            26.      The Treasury Enforcement Communication System ("T.E.C.S.") recorded
10 II Defendant's presence in the Ford Taurus on thirteen prior crossings into the United States
11 II from September 14, 2019 through October 30, 2019 (the day before his arrest). During
12 II that period, the Ford Taurus had crossed into the U.S. on fifteen occasions. Defendant's
13 II crossings in the Ford Taurus also included the six consecutive crossings immediately
14 11 preceding his arrest.
15               27.      The packages weighed a total of approximately 58.20 kilograms (32.89
16 II pounds). Defendant was charged with violating Title 21, United States Code, Sections 952
17 II and 960 (Importation of a Controlled Substance). The Target Device was seized incident
18 11 to his arrest. 1
19               28.      Based on my experience investigating narcotics smugglers, Defendant may
20 II have used the Target Devices to coordinate with the other parties involved regarding the
21 II importation ofmethamphetamine. I believe that recent calls made and received, telephone
22 II numbers, contact names, electronic mail (email) addresses, appointment dates, text
23 II messages, email messages, messages and posts from social networking sites, pictures, and
24 11 other digital information may be stored in the memory of the Target Device. This data
25 II may include information that is relevant to Defendant's narcotics trafficking activities,
26 II including identifying other persons involved in their narcotics trafficking activities.
27 .. 1
        Agents were only able to obtain a fraction of the information from the Target Device. This information is provided for purposes
28 11 of full disclosure, but for the purpose of determining whether there is probable cause to authorize the requested search and seizure
        warrant I ask that the Court not consider this information.
                                                                      8
        Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.10 Page 10 of 14




 1          29.   Drug trafficking conspiracies require intricate planning and coordination. This
 2 11 often occurs days, weeks, or even months prior to the actual importation of the drugs into
 3 II the United States. All parties involved communicate with one another in efforts to ensure
 4 II success in getting their valuable cargo to its destination within the United States.
 5                                                 III
 6                                        METHODOLOGY
 7          30.   It is not possible to determine, merely by knowing the cellular telephone's
 8 II make, model and serial number, the nature and types of services to which the device is
 9 II subscribed and the nature of the data stored on the device. Cellular devices today can be
10 II simple cellular telephones and text message devices, can include cameras, can serve as
11 II personal digital assistants and have functions such as calendars and full address books and
12 II can be mini-computers allowing for electronic mail services, web services and rudimentary
13 II word processing. An increasing number of cellular service providers now allow for their
14 II subscribers to access their device over the internet and remotely destroy all of the data
15 11 contained on the device. For that reason, the device may only be powered in a secure
16 11 environment or, if possible, started in "flight mode," which disables access to the network.
17 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
18 11 equivalents and store information in volatile memory within the device or in memory cards
19 II inserted into the device. Current technology provides some solutions for acquiring some of
20 II the data stored in some cellular telephone models using forensic hardware and software.
21 II Even if some of the stored information on the device may be acquired forensically, not all
22 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
23 II data acquisition or that have potentially relevant data stored that is not subject to such
24 11 acquisition, the examiner must inspect the device manually and record the process and the
25 II results using digital photography. This process is time and labor intensive and may take
26 11 weeks or longer.
27 II       31.   Following the issuance of this warrant, I will collect the Target Device and
28 II subject it to analysis. All forensic analysis of the data contained within the Target Device
                                                    9
          Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.11 Page 11 of 14




 1 II and memory card(s) will employ search protocols directed exclusively to the identification
 2 II and extraction of data within the scope of this warrant.
 3 II         32.    Based on the foregoing, identifying and extracting data subject to seizure
 4 II pursuant to this warrant may require a range of data analysis techniques, including manual
 5 II review, and, consequently, may take weeks or months. The personnel conducting the
 6 II identification and extraction of data will complete the analysis within ninety (90) days of
 7 11 the date the warrant is signed, absent further application to this court.
 811                                               IV
 9                                           CONCLUSION
10            33.    Based on all of the facts and circumstances described above, my training and
11 II experience, and consultations with other law enforcement officers, there is probable cause
12 11 to conclude that Defendant utilized the Target Device to facilitate the commission of the
13 II Target Offenses.
14 II         34.    Further, based on the Defendant's border crossings in the Ford Taurus
15 II beginning on September 14, 2019, probable cause exists to believe that evidence of the
16 11 aforementioned offenses exists on the Target Device for the period of September 13, 2019
17 II through October 31 , 2019.
18   11       3 5.   Because the Target Device were promptly seized during the investigation of
19 11 Defendant' s drug trafficking activities and has been securely stored, there is probable cause
20 II to believe that evidence of illegal activity committed by Defendant continues to exist on
21 II the Target Device.
22 I I I
23 I I I
24 I I I
25 I I I
26 I I I
27 I I I
28 I I I
                                                    10
      Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.12 Page 12 of 14




 1         36.   Based upon my experience and training, consultation with other agents in
 2 II narcotics investigations, consultation with other sources of information, and the facts set
 3 II forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 4 II herein) are likely to be found in the property to be searched described in Attachment A
 5 II (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 6 II authorizing me, or another federal law enforcement agent specially trained in digital
 7 II evidence recovery, to search the items described in Attachment A, and seize the items listed
 8 II in Attachment B.
 9         I declare under penalty of perjury that the fofegoing is true and correct to the best of
10 11 my knowledge and belief.
11
                                                Special Agent Greg Pettigrew
12                                              Homeland Security Investigations
13
           Sworn to and subscribed before me this      .2i~ ay of January, 2020.
14


:~IIH~                                      ~
17 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                  11
        Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.13 Page 13 of 14




                                      ATTACHMENT A

                    DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is described as:

   Target Device

   Make:    Apple

   Model:   iPhone
   Owner: Carlos Eduardo TOPETE
   FP&F No. 2020-2504-000-281


Presently in the custody of Homeland Security Investigations, located at 9495 Customhouse
Plaza, San Diego, CA 92154.
           Case 3:20-mj-00363-BLM Document 1 Filed 01/28/20 PageID.14 Page 14 of 14




                                         ATTACHMENT B

       Authorization to search Target Device described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in Target Device for evidence described below. The search of Target Device
will be conducted in accordance with the procedures for electronically stored information
protocol in the supporting affidavit.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats, and chat logs from various third-
party applications, photographs, audio files, videos, and location data, for the period of September
13, 2019 through October 31, 2019:

      a.      tending to indicate efforts to import methamphetamine, or other federally
              controlled substances from Mexico into the United States, and to distribute
              methamphetamine or other federally controlled substances within the United
              States;

      b.      tending to identify accounts, facilities, storage devices, and/or services-such as
              email addresses, IP addresses, and phone numbers-used to facilitate the
              importation of methamphetamine, or other federally controlled substances, from
              Mexico into the United States, and the distribution of methamphetamine, or other
              federally controlled substances, within the United States;

      c.      tending to identify co-conspirators, criminal associates, or others involved in the
              importation of methamphetamine, or other federally controlled substances, from
              Mexico into the United States, and the distribution of methamphetamine, or other
              federally controlled substances, within the United States;

      d.      tending to identify travel to or presence at locations involved in the importation of
              methamphetamine, or other federally controlled substances from Mexico into the
              United States, and the distribution of methamphetamine, or other federally
              controlled substances, within the United States;

      e.      tending to identify the user of, or persons with control over or access to, Target
              Device; and/or

      f.      tending to place in context, identify the creator or recipient of, or establish the time
              of creation or receipt of communications, records, or data involved in the activities
              described above;

      which are evidence of violations of the Target Offenses.
